TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00766-CR


Bobby Johns, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
NO. D-1-DC-08-300230, HONORABLE JIM CORONADO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Bobby Johns filed a notice of appeal and a motion for new trial on November 19,
2010.  The record reflects that the district court granted Johns's motion for new trial.  Because
"[g]ranting a new trial restores the case to its position before the former trial," this appeal was
rendered moot by the trial court's order.  See  Tex. R. App. P. 21.9(b).  Accordingly, we dismiss the
appeal.  See Tex. R. App. P. 43.2(f).

  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Puryear and Rose
Dismissed
Filed:   August 29, 2012
Do Not Publish